PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/126,353
Filing Date: 10 Sep 2018
Appellant(s): BAMTECH, LLC



__________________
Att. Michael J. Marcin (Reg. No. 48,198)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/29/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Arguments A and B regarding claims 28-31, 33-35, 37-40, 43, 44, 46 and 47; p. 3-6.
	The appellant argues that Hametner fails to disclose the combination of the plurality of data segments to generate a single bit stream and filtering the single bit stream. The appellant concludes that the analyzer 104 (figure 1) in Hametner analyzes the packets in the buffer 102 and then places each one of the packets in one of several parallel queues 114, 116 and 118, which are fed separately to a filter 122; appeal brief page 4 third paragraph. As such, the appellant concludes that Hametner discloses an entirely different mechanism than the method recited by independent claims 28, 37 and 46; appeal brief page 5.

However, the examiner respectfully disagrees with the appellant. The disclosure of Hametner discloses a receiving data processor 100, e.g. client device, that receives content from a source network, e.g. video on demand; paragraphs [0003] [0016] figure 1. Wherein the received data stream 18 contains data of a feature film or a movie picture having several audio tracks and/or subtitles in different languages; paragraphs [0034] [0036] figure 1. In this case, the receiving processing device 100 receives digital content streams including several audio tracks and video content carried on a plurality of digital data packets that carry the data. Wherein each data packet includes a Program Identifier (PID) for each data packet, e.g. PIDa, PIDb, PIDc, indicating and identifying that the various source packets comprise language-specific content corresponding to a respective value of each Program Identifier PID a, b and c; paragraphs [0034] [0035] figure 1.

Moreover, Hametner teaches an input buffer 102 in the receiver data processor 100 that stores the received content packets of the video content, e.g. video, audio, subtitles, etc. and their corresponding PID identifier; figure 1. Hametner describes buffering the received data stream in input buffer 102, as described in step 702; paragraph [0062] figures 1 and 7, in order to keep the one and only copy of the received data in a single buffer 102/402 (one in the same); paragraphs [0019] [0042] [0043] figure 1 and 4.

The disclosure of the current application as originally filed defines generating the single bit stream as “one or more client devices 150, which receive the chunks in nearly real-time and reassemble the chunks into a bit stream. This bit stream, as discussed below, is then filtered based on program identifiers that map to user selections”, (Paragraph [0034] of the instant application), which is similar to the teachings of Hametner, e.g. input buffer 102. Wherein Hametner receives video/audio packets, i.e. chunks, that are collected and stored in a single buffer 102 from a single reading thread, paragraph [0056] figure 6, and then filtering the stored packets based on user selection 30 and address PID queues 114, 116 or 118. As such, the examiner notes that buffering, e.g. combining, the received segments or chunks into a single bit stream as broadly claimed is clearly taught by the disclosure of Hametner. Therefore, Hametner clearly discloses a client device for “combining the plurality of data segments to generate a single bit stream”, as claimed and defined by the originally filed disclosure. 

Furthermore, the examiner notes that the appellant’s interpretation of Hametner is inaccurate and erroneous. In this case, the appellant alleges that in Hametner an analyzer 104 analyzes the packets in the buffer and “then places each one of the packets in one of several parallel queues which are fed separately to a filter”; appeal brief page 4 third paragraph, and page 5 third paragraph.

Hametner clearly teaches otherwise. In this case, the analyzer 104 on the receiving processor 100 merely analyzes the incoming packets to determine the Program Identifier (PID) of each packet, e.g. PIDa, PIDb, PIDc, etc. and generates parallel queues for each PIDa, PIDb, and PIDc packets (each corresponding to a different language); paragraph [0035]. Wherein Hametner discloses that parallel queues 114, 116 and 118 are mere “entries comprising a reference to a position in the input buffer 102, the reference being a memory address or an index corresponding to the position in the input buffer 102”; paragraph [0035] last sentence and paragraph [0057]. 
In other words, parallel queues 114, 116 and 118 do not store the content packets, as argued and interpreted by the appellant, but these queues simply store pointers referencing a memory address or index of the input buffer 102 which stores the received packets. The teachings of Hametner allow renderer 126 to determine which PID packets, e.g. PIDa, PIDb or PIDc, to grab from the input buffer 102 based on the language selection made by the user 30 and the filtering mechanism 112 selecting the correct PID queue 114, 116 or 118 corresponding to the user selected language 30; paragraphs [0035] [0036] figure 1.
Therefore, the disclosure of Hametner clearly teaches “filtering (e.g. filter 122) the single bit stream (e.g. single input buffer 102) to provide to a media player a first video feed of the at least one video feed and a first audio feed of the plurality of audio feeds (e.g. user selected language 30)”, as claimed. 

Argument C regarding claims 32, 33, 41 and 42; p. 6-7.
	The appellant presents the same arguments as previously discussed with regards to independent claims 28, 37 and 46. Therefore, the same examiner response applies to Argument C.

Argument D regarding claims 36 and 45; p. 7.
	The appellant presents the same arguments as previously discussed with regards to independent claims 28, 37 and 46. Therefore, the same examiner response applies to Argument D.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423                                                                                                                                                                                                        

Conferees:
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        
/ROBERT J HANCE/Primary Examiner, Art Unit 2423                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.